Citation Nr: 9902208	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1942 to June 
1945.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that a medical report from a private 
physician was received by the VA in September 1998 subsequent 
to the issuance of the most recent supplemental statement of 
the case.  Thus, the report has not been considered by the 
RO.  The Board notes, however, that the report contains 
essentially the same information which was contained in 
another medical report submitted by the same physician a 
month earlier which was considered by the RO.  Furthermore, 
the recently submitted report does not contain any references 
to the veterans service-connected disabilities.  Therefore, 
the Board concludes that the evidence is not relevant to the 
issue on appeal, and no useful purpose would be served by 
remanding the case to the RO in order to have the RO consider 
that item of evidence.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  He asserts that he has 
disabilities which confine him to his home, and that he is in 
need of the assistance of another person to protect him from 
the daily hazards of his environments.  The veterans 
representative points out that a private physician has stated 
that the veteran is unable to leave home without help, cannot 
dress without help, and must use a walker.  




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veterans service-connected disabilities are second 
and third degree burn scars of the face, hands, lips eyes, 
and thighs, currently rated as 80 percent disabling.

3.  The veterans service-connected disabilities do not 
prevent him from caring for his daily personal needs, and do 
not render him unable to protect himself from the hazards of 
daily living.

4.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound are not met.  38 U.S.C.A. §§ 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Veterans Appeals (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  A claim for special monthly 
compensation is, in essence, a claim for an increased rating.  
Accordingly, the Board finds that the veterans claim for an 
special monthly compensation is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented well-grounded claim, the VA has 
a duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans medical 
treatment records and several examination reports from his 
private physician.  The veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h) (1998).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See 38 C.F.R. § 3.352 (1998).

Special monthly compensation is also where the veteran has a 
single service-connected disability rated as 100 percent, and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.350(i) (1998)

The veterans service connected disabilities are residuals of 
second and third degree burn scars of the face, hands, lips 
eyes, and thighs, currently rated as 80 percent disabling.  
After considering all pertinent evidence, however, the Board 
finds that the evidence is against the claim for special 
monthly compensation.  In this regard, the Board notes that 
VA medical treatment records dated in 1995 do not reflect any 
treatment for the veterans service-connected disabilities.  
Similarly, although aid and attendance/housebound  
examinations performed by the veterans private physician in 
February 1997, August 1998, and September 1998 revealed that 
the veteran has a great deal of impairment, the impairment is 
clearly attributable to the veterans nonservice-connected 
disabilities such as chronic obstructive pulmonary disease, 
congestive heart failure, and advanced degenerative joint 
disease rather than due to his service connected disorders.  
In fact, the reports from the veterans private physician do 
not even mention his service-connected burn scars.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(1998).  Thus, the veterans service connected disabilities 
do not prevent him from caring for his daily personal needs, 
and do not render him unable to protect himself from the 
hazards of daily living.  The Board also finds that the 
veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.  Accordingly, the Board concludes that the 
criteria for special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound are not met.





ORDER

Special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound is 
denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
